Citation Nr: 1037276	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  02-17 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an increased rating for a service-connected 
low back disability, evaluated as 20 percent disabling prior to 
March 12, 2009 and as 40 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 
1978 and from August 1979 to November 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
following Board remands in August 2004, November 2005 and October 
2008.  It was originally on appeal from June 2001 and January 
2002 rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

In August 2003, the Veteran testified at a hearing before the 
undersigned at the RO. 

The Board determined in its October 2008 remand that the Veteran 
intends to represent himself.  Although Disabled American 
Veterans is actively involved in the current appeal, the Veteran 
has not submitted a VA Form 21-22 appointing a representative.   


FINDINGS OF FACT

1.  Prior to March 12, 2009, the Veteran's service-connected low 
back disability was manifested by severe limitation or motion or 
a severe strain with loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  

2.  From March 12, 2009, the Veteran's service-connected lumbar 
spine disability was manifested by forward flexion of the 
thoracolumbar spine of 30 degrees or less.  

3.  The Veteran's service-connected disabilities do not prevent 
him from securing and following some type of substantially 
gainful employment.    




CONCLUSIONS OF LAW

1.  Prior to March 12, 2009, the criteria for a 40 percent rating 
for a lumbar spine disability have been approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).  

2.  From March 12, 2009, the criteria for an evaluation in excess 
of 40 percent for a lumbar spine disability have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2009).  

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.341, 4.1, 4.15, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

Prior Board Remands

In August 2004, the Board remanded the case to afford the Veteran 
a VA spine examination and to readjudicate the claims.  In 
November 2005, the Board remanded the case for the RO to review 
new evidence and issue a supplemental statement of the case.  In 
October 2008, the Board again remanded the case to (1) provide 
adequate notice under the Veterans Claims Assistance Act of 2000 
(VCAA); (2) to provide a VA spine examination; and (3) refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of the 
assignment of an extraschedular evaluation for the back 
disability.  

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  When remand orders are not 
complied with, the Board must ensure compliance.  However, only 
substantial compliance, not strict compliance, is necessary. 
 D'Aries v. Peake, 22 Vet. App. 97 (2008).  Here, the Veteran 
received an adequate VA spine examination in March 2009.  
Adequate VCAA notice was provided in November 2008.  The 
Director, Compensation and Pension Service issued an 
administrative review in June 2010.  Also, the RO has issued 
several supplemental statements of the case since the November 
2005 remand.  The Board finds the above actions substantially 
comply with the Board's remand directives.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  Under the VCAA, upon receipt of 
a complete or substantially complete application for benefits, VA 
is required to notify the Veteran and his representative, if any, 
of any information and medical or lay evidence necessary to 
substantiate the claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that these notice requirements 
apply to all five elements of a service connection claim, which 
include: (1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(a)-(c) (2009).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

For an increased-compensation claim, VCAA requires, at a minimum, 
that VA notify the claimant that the evidence demonstrates a 
worsening or increase in severity of the disability.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part by 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that demonstrates a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id.  

The Board finds that the Veteran, in January 2007 and November 
2008 letters, was provided adequate 38 U.S.C.A. § 5103(a) notice, 
in accordance with the Court's holding in Vazquez-Flores, supra, 
and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
notes that the RO provided notice of the elements required to 
establish a TDIU in October 2002 and November 2008 letters.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009). 

The RO has satisfied VA's duty to assist.  The RO has obtained 
the Veteran's VA medical center (VAMC) records, private treatment 
records and has provided VA examinations in November 2004, 
February 2007 and March 2009.  In that regard, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are, collectively, more 
than adequate, as all of the examiners provided detailed 
assessments of the current severity of the Veteran's disability.  
The examinations included the Veteran's subjective complaints 
about his disabilities and the objective findings needed to rate 
the disabilities, including evidence of the Veteran's functional 
impairment.  

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim. 

II. Increased Rating

Legal Criteria

The RO originally granted service connection and a noncompensable 
rating for low back strain with fracture of the L2 process from 
November 1982.  The Veteran filed his current increased rating 
claim in February 2001.  He presently has a 20 percent rating 
under former Diagnostic Code 5295, effective November 21, 2000, 
and a 40 percent rating under Diagnostic Code 5237, effective 
March 12, 2009.  The regulations governing the rating of spine 
disabilities changed in September 2002 and September 2003.  As 
such, this decision addresses the application of former and 
current regulations.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  When 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings, the Board must assign staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of applying 
staged ratings).  

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  Id.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Id.  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, or 
pain on movement.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine was to be 
rated 10 percent disabling; moderate limitation of motion of the 
lumbar spine was to be rated 20 percent disabling; and severe 
limitation of motion of the lumbar spine was to be rated 40 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 (in effect prior to September 26, 2003) 
provided ratings for lumbosacral strain.  Lumbosacral strain with 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in the standing position, was rated 20 
percent disabling.  Severe lumbosacral strain with listing of 
whole spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing position, 
loss of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was rated 40 percent 
disabling.  38 C.F.R. § 4.71a (2003).

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2009).  

Under the General Rating Formula, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  38 C.F.R. § 4.71a.

Forward flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine warrants a 
40 percent disability rating.   Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent disability 
rating.  Unfavorable ankylosis of the entire spine warrants a 100 
percent disability rating.  38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 
5242), in addition to consideration of rating under the General 
Rating Formula for Diseases and Injuries of the Spine, rating for 
degenerative arthritis under Diagnostic Code 5003 should also be 
considered.  Diagnostic Code 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

Any associated neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).  

Normal flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2).   

Intervertebral disc syndrome should be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation.  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 40 percent rating is warranted if 
the total duration is at least four weeks but less than six weeks 
during the past 12 months, and a 60 percent rating is warranted 
if the total duration is at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  The 
term "chronic orthopedic and neurologic manifestations" was 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1).  

Analysis

In January 2001, the Veteran reported to the VAMC for treatment 
of low back pain.  He claimed increased back pain for one year 
due to his job working in small spaces on aircraft and lifting 
heavy objects.  Medical evidence during this period shows the 
Veteran's complaints of daily low back pain.  In a January 2001 
VAMC treatment note, the Veteran complained of chronic low back 
pain, which was exacerbated by repetitive movements, heavy 
lifting and sitting for long periods of time.  

During a private spine examination in March 2001, forward flexion 
of the lumbar spine was limited to 80 degrees, and lateral 
bending ended at 40 degrees.  Dr. S.L. noted that range of motion 
was affected by pain, but fatigue, weakness or lack of endurance 
did not have a major functional impact.  

In June 2001, the Veteran sought private treatment for his back 
pain from Dr. M.B.  The physician observed a mild antalgic gait 
and limited range of motion of the lumbar spine with palpable 
spasm of the paraspinal muscles throughout the lumbar region.  He 
noted reduced flexion, extension and lateral bending due to pain 
and spasm, but degrees of motion were not provided.  There was a 
positive straight leg raise test which was mild.  X-rays showed 
degenerative disc disease involving the lower levels of the 
lumbar spine; Dr. M.B. diagnosed low back pain with degenerative 
spondylosis.  Also in June 2001, a magnetic resonance imaging 
(MRI) scan revealed mild rotary scoliosis of the lumbar spine 
with a slight concavity towards the right and convexity towards 
the left.  

In August 2001, the Veteran was removed from his position as an 
electronic integrated systems mechanic in the aircraft target 
maintenance support division with the Department of the Navy due 
to medical unavailability to perform the duties of the position 
because of his back disability.  

A February 2003 x-ray revealed levoscolicsis and osteoarthritic 
changes of the lumbar spine.  An examination revealed forward 
flexion of the lumbar spine to 90 degrees, with lateral flexion 
to 40 degrees bilaterally.  Range of motion was additionally 
limited by pain and fatigue but not by weakness or 
incoordination.  Straight leg raising was negative.  

A MRI in May 2004 revealed left-sided disc bulges at L3-4 and L4-
5 and a left lateral annular tear at L4-5.  There was a focal 
posterior left paracentral disc protrusion at L5-S1, displacing 
the traversing left S1 nerve root posteriorly against the left 
facet joint.  The neuroradiologist believed this was the most 
significant abnormality which accounted for left-sided sciatica.  

During a VA examination in November 2004, the Veteran reported 
flare-ups every two weeks which range in severity.  He reported 
that in January 2004, one flare-up caused him to remain in bed 
for more than two weeks.  He described pain radiating into his 
left hip, thigh and foot.  Forward flexion was limited to 70 
degrees; after repetition, pain limited forward flexion to 65 
degrees and then 60 degrees.  Lateral flexion was from zero to 
ten degrees bilaterally.  Straight leg raising was negative.  The 
examiner noted no abnormal gait or abnormal shoe wear.  

In a July 2005 private treatment note, the Veteran stated that he 
was on bed rest for six weeks in January 2004.  The July 2005 
examiner noted straight leg raising on the left side bothered the 
Veteran slightly.  The physician observed that the Veteran stood 
like he had reversed lumbar lordosis at the lumbosacral junction.  
In August 2005, a computed tomography (CT) scan revealed 
multilevel degenerative changes of the lumbar spine.  

During the February 2007 VA examination, flexion of the 
thoracolumbar spine was limited to 80 degrees, with pain 
beginning at 70 degrees.  However, there was no additional loss 
of motion after repetitive use.  The Veteran reported being able 
to sit or stand for no more than two hours.  

A private treatment record dated in July 2008 reveals that the 
Veteran was diagnosed with a herniated disc at L5-S1, along with 
left hip and left leg pain.  An abdominal laparotomy with 
anterior lumbar interbody fusion at L5-S1 was recommended.  The 
surgery was performed in July 2008.  

The Veteran received his most recent VA examination in March 
2009.  He stated that his 2008 lumbar fusion reduced radicular 
pain but increased numbness, which is now in both legs.  The VA 
physician noted a history of fatigue, decreased motion, 
stiffness, spasms and pain with radiation into both legs.  The 
Veteran reported incapacitating episodes prior to his surgery, 
with no flare-ups since the surgery.  Flexion of the 
thoracolumbar spine was limited to 27 degrees.  There was 
objective evidence of pain on active range of motion.  There was 
also objective evidence of additional limitation of flexion to 9 
degrees after repetitive motion due to pain.  Functional effects 
of the Veteran's lumbar spine disability included severe effects 
on chores, shopping and exercise.  The disability prevents sports 
altogether.  There was a moderate effect on recreation, 
traveling, bathing and dressing, with mild effects on feeding, 
toileting and grooming.  

Having considered the evidence of record under both the former 
and new rating criteria, the Board finds that the Veteran is 
entitled to an evaluation of 40 percent for his service-connected 
lumbar spine disability prior to March 12, 2009.  In this regard, 
the Board notes that the Veteran's spine disorder was manifested 
during this appeal period by subjective complaints of pain, 
numbness, decreased range of motion, and difficulty walking, 
sitting and standing.  In addition, there is objective evidence 
of pain causing decreased range of motion of the lumbar spine.  

The Board finds that the evidence during this period approximates 
the criteria for a 40 percent rating under the old Diagnostic 
Code 5295, to include severe lumbosacral strain with loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.  For example, in June 2001, Dr. M.B. 
noted reduced flexion, extension and lateral bending due to pain 
with palpable spasms.  He diagnosed the Veteran with degenerative 
spondylosis.  A magnetic resonance imaging (MRI) scan revealed a 
mild rotary scoliosis of the lumbar spine with a slight concavity 
towards the right and convexity towards the left.  A MRI in May 
2004 revealed left-sided disc bulges at L3-4 and L4-5, a left 
lateral annular tear at L4-5 and a focal posterior left 
paracentral disc protrusion at L5-S1.  

Thus, based on the objective findings of reduced range of motion, 
osteoarthritic changes and irregularity of joint spacing, the 
Board resolves reasonable doubt in the Veteran's favor and finds 
that his lumbar spine disorder was manifested by severe 
lumbosacral strain under the old rating criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).  

There is no evidence during this portion of the appeal, however, 
of ankylosis of the thoracolumbar spine or the entire spine or of 
incapacitating episodes prescribed by a doctor having a total 
duration of at least four weeks but less than six weeks during a 
12-month period.  Therefore, a rating higher than 40 percent is 
not warranted.  The Board has considered the Veteran's statements 
that he was on bed rest for six weeks in January 2004.  However, 
there is simply no objective evidence of record that a physician 
has ever prescribed bed rest as treatment for his low back 
disability, much less to the required duration to warrant a 
rating in excess of 40 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.     

From March 12, 2009, a rating higher than 40 percent is not 
warranted for the lumbar spine disorder.  Upon VA examination in 
March 2009, range of motion was reported as limited to 27 degrees 
of forward flexion, which reduced to 9 degrees of forward flexion 
after repetitive motion.  This is not consistent with an 
increased rating of 50 percent under Diagnostic Code 5237.  The 
medical evidence does not show any evidence of ankylosis of the 
thoracolumbar spine, nor is there medical evidence of 
incapacitating episodes for a total duration of six weeks within 
the last 12 months.  

The evidence supports a finding that the Veteran has degenerative 
arthritis for purposes of evaluation under Diagnostic Code 5003.  
He has been diagnosed with degenerative disc disease of the 
lumbar spine.  Since in this case, degenerative arthritis is 
rated on the basis of limitation of motion, a rating under 
Diagnostic Code 5003 also does not provide for higher than a 40 
percent rating.  

With regard to a separate evaluation for radiculopathy for any 
time during the appeal, the Board notes that the Veteran has been 
granted service connection and a separate 10 percent disability 
rating for left-sided radiculopathy.  The Board notes that during 
the March 2009 VA examination, the Veteran also reported numbness 
in his right leg.  However, the VA examiner did not note any 
objective evidence of right lower radiculopathy, and there is no 
diagnosis of record.  Therefore, the Board finds that a separate 
rating for right radiculopathy is not warranted.    

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45 and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
significant complaints of pain and functional impairment in the 
lumbar spine.  This functional impairment, however, is considered 
by the currently assigned 40 percent rating, as well as the 
separate 10 percent rating previously assigned for radiculopathy.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  

In cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral for an 
extraschedular rating as outlined in 38 C.F.R. § 3.321(b)(1) is 
warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

There is medical evidence in the file that the Veteran was unable 
to continue his previous employment due to his back.  In October 
2008, the Board remanded this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.   In June 2010, the Director, 
Compensation and Pension Service, after a review of the record on 
appeal, determined that the evidence does not establish that the 
Veteran's low back disorder presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render inapplicable the application of the 
regular schedular standards.  Extra-schedular evaluated was not 
established.  

The Veteran has reported significant functional impairment as a 
result of his service-connected disability, which he believes 
entitles him to an increased rating.  He is competent to report 
that which he can experience, and there is no reason to doubt his 
credibility.  However, as a layperson, lacking in medical 
training and expertise, he cannot provide a competent medical 
opinion regarding the severity of his lumbar spine disability, 
and to that extent his view is outweighed by the medical evidence 
of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board finds the 40 percent rating currently assigned to be 
appropriate for the entire appeal period.  Fenderson v. West, 12 
Vet. App. 119 (1999), see also Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).

In conclusion, for reasons and bases expressed above, the Board 
finds that the Veteran is entitled to an increased rating of 40 
percent for the portion of the appeal prior to March 12, 2009.  
However, from March 12, 2009, a preponderance of the evidence is 
against the Veteran's claim of entitlement to a rating in excess 
of 40 percent for his service-connected disability of the lumbar 
spine.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III. TDIU

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16 (2008).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).

In this case, the Veteran contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities.  The Veteran is service-connected for a lumbar 
spine disability, rated as 40 percent disabling; tinnitus, rated 
as 10 percent disabling; left sided radiculopathy, rated as 10 
percent disabling; and bilateral hearing loss, rated 
noncompensably.  The Veteran's overall combined disability rating 
is 50 percent.  38 C.F.R. § 4.25 (2009).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2009).  

Here, the Veteran is not entitled to a TDIU on a schedular basis 
because his total disability rating is less than 70 percent.  
Even though a veteran does not meet the schedular criteria for 
consideration of unemployability under 38 C.F.R. section 4.16(a), 
it is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b) (2009).  Rating boards should 
refer to the Director of the Compensation and Pension Service for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities but who 
fail to meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a) (2009).  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, and 
all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b) (2009).  

For entitlement to a TDIU on an extra-schedular basis, the record 
must show some factor that takes the claimant's case outside the 
norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A disability 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate question 
is whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Analysis

The Veteran worked for the Department of the Navy until August 
2001 when he became disabled due to his low back.  An August 2001 
decision by the Director for Test and Evaluation for the 
Department of the Navy shows that the Veteran worked as a 
mechanic for sub-scale targets for fifteen years.  In November 
1999, he was placed in a position working as an electrician on 
full scale QF-4 Aircraft, which required climbing, bending, and 
working in cramped positions.  The Veteran's physicians had 
determined that he should be able to work, though not in his 
current position.  The Director sustained the Veteran's proposed 
removal from his position because he was medically unable to 
perform the duties of the position.  

VAMC records show that the Veteran sought treatment for low back 
pain which had been exacerbated by his job in January 2001.  The 
VA physician recommended that the Veteran be released from work 
that involved heavy lifting or sitting for long periods of time.  
Similarly, in June 2001, Dr. M.B. stated that the Veteran is 
unable to do any  bench work requiring extended sitting or 
standing, and he is unable to twist in a tight work area.  Dr. 
M.B. opined that the Veteran was unable to successfully perform 
the essential elements of his current position with or without 
accommodation.  In a May 2004 letter, Dr. G.S. stated that, due 
to left sided disc bulges, a left lateral annular tear and 
accompanying left sided sciatica, the Veteran was unable to work 
at all.  However, in July 2005 Dr. D.A. stated that, based upon 
the Veteran's education level and employment history, he was 
unable to perform his usual and customary occupation due to his 
low back disability.  The February 2007 VA examiner stated that 
the Veteran should not do heavy lifting.  However, the examiner 
stated that the Veteran might be able to do a sedentary type of 
job. 

In compliance with the Board's October 2008 remand, the Director 
of VA Compensation and Pension Service reviewed the Veteran's 
claims file to determine if the Veteran was entitled to extra-
schedular consideration under 38 C.F.R. § 4.16(b) for his low 
back disability.  The Director determined that a review of the 
evidence did not establish that the Veteran's service connected 
low back condition presented such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impracticable the application of 
the regular schedular standards.  

The crucial inquiry for the Board is not whether the Veteran is 
able to pursue his profession of choice, or indeed any particular 
job, such as in the case of aircraft maintenance.  Instead, the 
Board must inquire as to whether the Veteran can secure and 
follow a substantially gainful occupation in a more general 
sense.  See Van Hoose, 4 Vet. App. at 363.  The Board recognizes 
that the Veteran's low back disorder makes it impossible to 
obtain and retain employment as an aircraft mechanic.  However, 
his service-connected disorders, to include the low back 
disorder, are not so severely disabling as to have rendered him 
unable to secure or follow substantially gainful employment.  In 
this case, the Board finds that the medical evidence against the 
Veteran's claim outweighs that for his claim.  The majority of 
the medical evidence of record shows that the Veteran is 
employable in an alternate position.  

In sum, the Board finds that the preponderance of the evidence is 
against the claim that the Veteran is currently precluded from 
engaging in substantially gainful employment by reason of his 
service-connected disabilities.  Entitlement to a TDIU is thus 
not established.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

1.  Prior to March 12, 2009, entitlement to a 40 percent rating 
for a service-connected low back disability is granted.

2.  From March 12, 2009, entitlement to a rating in excess of 40 
percent for a service-connected low back disability is denied.  

3.  Entitlement to a TDIU is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


